UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4337


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONEATHON LORENZO BLAKNEY, a/k/a Bird,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:10-cr-01172-TLW-1)


Submitted:   November 2, 2012             Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathy Price Elmore, ORR ELMORE & ERVIN, LLC, Florence, South
Carolina, for Appellant.      Arthur Bradley Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joneathon Lorenzo Blakney pled guilty pursuant to a

written    plea       agreement.       On     appeal,   counsel    filed   a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

there are no meritorious grounds for appeal, but raising the

following issues: (1) whether Blakney’s plea hearing was valid

under Fed. R. Crim. P. 11, and (2) whether Blakney’s waiver of

his appellate rights was valid.                 Despite notice, Blakney did not

file a pro se supplemental brief.                 For the reasons that follow,

we affirm.

               Because Blakney did not move in the district court to

withdraw his guilty plea, we review any errors in the Rule 11

hearing for plain error.               United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002); see United States v. Muhammad, 478

F.3d    247,    249    (4th    Cir.   2007)     (discussing   elements     of   plain

error).     Our review of the record establishes that the district

court     complied      with    Rule    11’s      requirements,    ensuring      that

Blakney’s       plea     was     knowing        and   voluntary,    that    Blakney

understood the rights he was giving up by pleading guilty and

the sentence he faced, and that he committed the offense to

which he pled guilty.            Accordingly, we discern no error in the

district court’s acceptance of Blakney’s guilty plea.

               Second, we agree with appellate counsel that Blakney

knowingly and voluntarily waived his right to this appeal in his

                                            2
plea agreement and that the district court specifically reviewed

this waiver at Blakney’s plea hearing.                     A defendant may, in a

valid plea agreement, waive the right to appeal under 18 U.S.C.

§ 3742 (2006).        United States v. Wiggins, 905 F.2d 51, 53 (4th

Cir. 1990).         This Court reviews the validity of an appellate

waiver de novo, and will enforce the waiver if it is valid and

the issue appealed is within the scope thereof.                          United States

v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).                       An appeal waiver

is valid if the defendant knowingly and intelligently agreed to

the waiver.     Id. at 169.

              Considering the record as required, United States v.

General,      278   F.3d   389,     400        (4th     Cir.    2002),     and    having

previously concluded that his Rule 11 proceeding was proper, we

find that Blakney’s waiver of the instant appeal is both valid

and enforceable.        United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68

(4th   Cir.    1991).      Because,       however,       the    Government       has   not

sought to rely on the waiver, as it has failed to file any

motion to dismiss or responsive brief in this court, we have

addressed     Blakney’s    appeal    on    the        merits.     United    States      v.

Metzger, 3 F.3d 756, 757-58 (4th Cir. 1993).

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Blakney was sentenced within his properly calculated advisory

                                           3
sentencing range, after the district court expressly considered

the 18 U.S.C. § 3553(a) (2006) sentencing factors.                       Blakney has

failed    to    overcome       the   appellate     presumption     of     correctness

accorded       such    a   sentence.        We    therefore      affirm    Blakney’s

conviction      and    sentence.         This    court     requires   that      counsel

inform Blakney, in writing, of the right to petition the Supreme

Court    of    the    United    States    for    further    review.       If    Blakney

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                      Counsel’s

motion must state that a copy thereof was served on Blakney.                         We

dispense       with    oral     argument    because        the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           4